Anderson, J.,
delivered tlie opinion of the court.
This is a plain case for reversal. The bill of review was filed in the circuit court of Franklin county to review a final decree of the county court, in a cause of which it had full and complete jurisdiction. One court cannot review the decree of another court unless special jurisdiction is given to it by statute. The act of assembly taking away jurisdiction of the county courts in civil suits at common law and in equity does not give to the circuit courts jurisdiction to review the final decision of the county court in any cause upon a bill of review. The only remedy provided for the party who feels himself aggrieved is by appeal or writ of error. The act of assembly referred to— Session Acts of 1872-73, ch. 395, § 6, p. 383—only provides for the removal of such causes at law and in chancery as were pending in the county court on the day this act takes effect, of which said court had no jurisdiction under this act.
There was no error of law upon the face of the decree which could be corrected by a bill of review. The doctrine on this subject is well settled by this court in the case of Rawlings’ Ex’or v. Rawlings and als. (1 Matthews, p. 88), Judge Burks delivering the opinion. Taking the facts to be as stated in the decree or admitted in the pleadings, it must appear that the court erred in point of law. You cannot look into the evidence in the case in order to show that the decree is erroneous in its statement of facts. If the errors complained of be errors of judgment in the determination of facts, they can be corrected only by appeal.
*612If the circuit court had jurisdiction to entertain a bill of review to a decree of the county court, and the errors assigned were such as could be corrected on a bill of review, the bill of review was not filed in time. The statute provides that “no bill of review shall be allowed to a final decree unless it be exhibited within three years next after such decree.” (Code of 1873, ch. 175, § 5, p. 1127.) It appears on the face of the bill that the decree sought to be reviewed was a final decree, entered by the county court on the 8th day of August, 1871, in a suit instituted therein by the plaintiff by her next friend against A. B. Hancock, her guardian. And from the record of the proceedings in the circuit court that the bill of review was filed on the 16th day of May, 1879, eight years and over nine months after said final decree was pronounced. The bill then showed upon its face that it was not allowable under the statute, unless it was allowable under the saving in favor of an infant, a married woman, or an insane person. The bill alleges that the plaintiff was born on the 6th of February, 1855, and consequently was twenty-one years of age on the 6th of February, 1876. Under the saving of the statute, she was allowed three years to file' her bill of review after her disability was removed—that is, three years after the 6th of February, 1876. But she did not file it until the 16th of May, 1879, which was more than three years. But she was married to George T. Hutcherson on the 15th of February, 1872, and the coverture continued until.after the bill of review was filed in the name of her husband and herself, and probably still exists. But it is a well-established principle that one disability cannot be tacked on to another to avoid the limitation to any proceeding in law or equity; in support of which principle 1st Eobinson’s Practice (new), pp. 608-9-10, is cited by appellant’s counsel.
All these objections appear upon the face of the bill of *613review, and were subject to the demurrer to the bill, in which the plaintiffs joined, and they present, as a whole or singly, sufficient ground, in the opinion of the court, for the dismissal of the plaintiffs’ bill of review. We are of opinion, therefore, upon the foregoing grounds, to reverse the decree of the circuit court with costs, and to dismiss the plaintiffs’ bill.
Decree reversed.